Exhibit 10.1
 
FORM OF INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement ("Agreement") is made as of February ___, 2011 by
and between Aeroflex Incorporated, a Delaware corporation (the "Company"), and
________________ ("Indemnitee").
 
RECITALS
 
WHEREAS, highly competent persons have become more reluctant to serve public
companies as directors or officers unless they are provided with adequate
protection through insurance or adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;
 
WHEREAS, the Board of Directors of the Company (the "Board") has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors and
officers in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself.  The Amended and Restated
Certificate of Incorporation of the Company (the "Certificate of Incorporation")
and the Bylaws of the Company (the "Bylaws") require indemnification of the
directors and officers of the Company.  Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
("DGCL").  The Certificate of Incorporation and the DGCL expressly provide that
the indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and directors
and officers with respect to indemnification;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining directors and
officers;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining directors and officers is detrimental to the best interests of the
Company and its stockholder and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, directors
and officers to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and the Bylaws and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.
 

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
Section 1.               Services to the Company as a Director or
Officer.  Indemnitee agrees to serve as a director or officer of the Company;
provided, that Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position; and, provided, further,
that, except as may be created by any other contractual obligation or any
obligation imposed by operation of law, nothing contained herein shall be
interpreted to create a right to serve as director or officer in favor of
Indemnitee.  The foregoing notwithstanding, this Agreement shall continue in
force after Indemnitee has ceased to serve as a director or officer of the
Company or to serve at the request of the Company as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise, as provided in Section 16 hereof.
 
Section 2.               Definitions.  As used in this Agreement:
 
(a)           "Change in Control" shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:
 
i.           Acquisition of Stock by Third Party.  (A) Any Person (as defined
below) other than The Veritas Capital Fund III, L.P., Golden Gate Private
Equity, Inc. or GS Direct, L.L.C. or their respective affiliates (collectively,
the "Sponsors") is or becomes the Beneficial Owner (as defined below), directly
or indirectly, of securities of Aeroflex Holding Corp. (“Aeroflex Holding”)
representing thirty five percent (35%) or more of the combined voting power of
Aeroflex Holding’s then outstanding securities; or (B) any of the Sponsors
and/or its affiliates is or becomes the Beneficial Owner, directly or
indirectly, of securities of Aeroflex Holding representing fifty percent (50%)
or more of the combined voting power of Aeroflex Holding's then outstanding
securities;
 
ii.           Change in Board of Directors.  During any period of two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the Board
of Directors of Aeroflex Holding (the “Aeroflex Holding Board”), and any new
director of Aeroflex Holding (other than a director of Aeroflex Holding
designated by a person who has entered into an agreement with Aeroflex Holding
to effect a transaction described in Sections 2(a)(i), 2(a)(iii) or 2(a)(iv))
whose election by the Aeroflex Holding Board or nomination for election by
Aeroflex Holding's stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the members
of the Aeroflex Holding Board;
 
iii.           Corporate Transactions.  The effective date of a merger or
consolidation of Aeroflex Holding with any other entity, other than a merger or
consolidation which would result in the voting securities of Aeroflex Holding
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;
- 2 -

--------------------------------------------------------------------------------


 
iv.           Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company, the approval by the stockholders of
Aeroflex Holding of a complete liquidation of Aeroflex Holding, or an agreement
for the sale or disposition by Aeroflex Holding of all or substantially all of
Aeroflex Holding’s assets; and
 
v.           Other Events.  There occurs with respect to Aeroflex Holding any
other event of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A (or a response to any similar item
on any similar schedule or form) promulgated under the Exchange Act (as defined
below), whether or not Aeroflex Holding is then subject to such reporting
requirement.
 
For purposes of this Section 2(a), the following terms shall have the following
meanings:
 
(A)           "Person" shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i)
Aeroflex Holding and the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of Aeroflex Holding or of the Company,
and (iii) any corporation owned, directly or indirectly, by the stockholders of
Aeroflex Holding in substantially the same proportions as their ownership of
stock of Aeroflex Holding.
 
(B)           "Beneficial Owner" shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner solely by reason
of the stockholders of Aeroflex Holding approving a merger of Aeroflex Holding
with another entity.
 
(b)           "Corporate Status" describes the status of a person who is or was
a director, trustee, partner, managing member, officer, employee, agent or
fiduciary of the Company or of any other corporation, limited liability company,
partnership or joint venture, trust or other enterprise which such person is or
was serving at the request of the Company.
 
(c)           "Disinterested Director" shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
 
(d)           "Enterprise" shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust or other enterprise
of which Indemnitee is or was serving at the request of the Company as a
director, trustee, partner, managing member, officer, employee, agent or
fiduciary.
 
(e)           "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.
 
- 3 -

--------------------------------------------------------------------------------


(f)           "Expenses" shall include all reasonable attorneys' fees,
retainers, court costs, transcript costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, fax
transmission charges, secretarial services, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements, obligations or expenses of the types customarily incurred in
connection with, or as a result of, prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a deponent or
witness in, or otherwise participating in, a Proceeding.  Expenses also shall
include (i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, (ii) expenses incurred in connection with recovery under any
directors' and officers' liability insurance policies maintained by the Company,
regardless of whether the Indemnitee is ultimately determined to be entitled to
such indemnification, advancement or Expenses or insurance recovery, as the case
may be, and (iii) for purposes of Section 14(d) only, Expenses incurred by or on
behalf of Indemnitee in connection with the interpretation, enforcement or
defense of Indemnitee's rights under this Agreement, by litigation or
otherwise.  The parties agree that for the purposes of any advancement of
Expenses for which Indemnitee has made written demand to the Company in
accordance with this Agreement, all Expenses included in such demand that are
certified by affidavit of Indemnitee's counsel as being reasonable shall be
presumed conclusively to be reasonable.  Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.
 
(g)           "Independent Counsel" shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent:  (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee's rights
under this Agreement.  The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
 
(h)           The term "Proceeding" shall include any threatened, pending or
completed action, suit, claim, counterclaim, cross-claim, arbitration,
mediation, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, regulatory, legislative or investigative nature,
formal or informal, including any appeal therefrom in which Indemnitee was, is
or will be involved as a party, potential party, non-party witness or otherwise
by reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by him or of any inaction on his part
while acting as director or officer of the Company, or by reason of the fact
that he is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, by reason of any action
taken by him or of any inaction on his part while acting in such capacity, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement.  If the Indemnitee believes in
good faith that a given situation may lead to or culminate in the institution of
a Proceeding, this shall be considered a Proceeding under this paragraph.
 
- 4 -

--------------------------------------------------------------------------------


(i)           Reference to "other enterprise" shall include employee benefit
plans; references to "fines" shall include any excise tax assessed with respect
to any employee benefit plan; references to "serving at the request of the
Company" shall include (i) any service as a director, officer, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries and (ii) any service as a director, officer,
employee or agent of any subsidiary of the Company; and a person who acted in
good faith and in a manner he reasonably believed to be in the best interests of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner "not opposed to the best interests of the Company" as
referred to in this Agreement.
 
Section 3.               Indemnity in Third-Party Proceedings.  The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding, other than a Proceeding by or in the right of the Company to
procure a judgment in its favor.  Pursuant to this Section 3, Indemnitee shall
be indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, liabilities, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments,
liabilities, penalties, fines and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that his conduct was unlawful.  The parties hereto
intend that this Agreement shall provide to the fullest extent permitted by law
for indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Certificate of
Incorporation, the Bylaws, vote of its stockholders or Disinterested Directors
or applicable law.
 
Section 4.               Indemnity in Proceedings by or in the Right of the
Company.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor.  Pursuant to this Section 4, Indemnitee shall
be indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with such Proceeding or any claim, issue or matter therein, if Indemnitee acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Company.  If applicable law so provides, no
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Chancery Court of the State of Delaware (the "Delaware Court") or any
court in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification.
 
- 5 -

--------------------------------------------------------------------------------


Section 5.               Indemnification for Expenses of a Party Who is Wholly
or Partly Successful.  Notwithstanding any other provisions of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with or related to each successfully resolved claim,
issue or matter to the fullest extent permitted by law.  For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.
 
Section 6.               Indemnification For Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the fullest
extent permitted by applicable law and to the extent that Indemnitee is, by
reason of his Corporate Status, a witness or otherwise asked to participate in
any aspect of a Proceeding to which Indemnitee is not a party, the Company shall
indemnify him against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.
 
Section 7.               Partial Indemnification.  If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
 
Section 8.               Additional Indemnification.
 
(a)           Notwithstanding any limitation in Sections 3, 4, or 5, the Company
shall indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or threatened to be made a party to or a participant in
any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, liabilities,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, liabilities, penalties, fines and amounts paid in
settlement) actually and reasonably incurred by or on behalf of Indemnitee in
connection with the Proceeding.
 
(b)           For purposes of Section 8(a), the meaning of the phrase "to the
fullest extent permitted by applicable law" shall include, but not be limited
to:
 
- 6 -

--------------------------------------------------------------------------------


i.           to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and
 
ii.           to the fullest extent authorized or permitted by any amendments to
or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its directors and
officers.
 
Section 9.               Exclusions.  Notwithstanding any other provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnification payment in connection with any claim made against
Indemnitee:
 
(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or
 
(b)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act (as defined in Section 2(a) hereof) or
similar provisions of state statutory law or common law; or (ii) any
reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act; or
 
(c)           except as provided in Section 14(d) of this Agreement, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Indemnitee, including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against the Company or its directors, officers, employees or other
indemnitees, unless:  (i) the Board authorized the Proceeding (or any part of
any Proceeding) prior to its initiation; (ii) such payment arises in connection
with any mandatory counterclaim or cross-claim or affirmative defense brought or
raised by Indemnitee in any Proceeding (or any part of any Proceeding); (iii)
the Company provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Company under applicable law; or (iv) the Company is
expressly required by law to make the indemnification.
 
Section 10.             Advances of Expenses.  Notwithstanding any provision of
this Agreement to the contrary, the Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee or on Indemnitee's behalf
in connection with any Proceeding (or any part of any Proceeding), and such
advancement shall be made within thirty (30) days after the receipt by the
Company of a statement or statements requesting such advances, from time to
time, whether prior to or after final disposition of any Proceeding.  Advances
shall be unsecured and interest free.  Advances shall be made without regard to
Indemnitee's ability to repay the Expenses and without regard to Indemnitee's
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed.  The Indemnitee shall qualify for advances upon the execution
and delivery to the Company of this Agreement, which shall constitute an
undertaking providing that the Indemnitee undertakes to repay the amounts
advanced (without interest) to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company.  No other form of
undertaking shall be required other than the execution of this Agreement.  This
Section 10 shall not apply to any claim made by Indemnitee for which indemnity
is excluded pursuant to Section 9.
 
- 7 -

--------------------------------------------------------------------------------


Section 11.             Procedure for Notification and Defense of Claim.
 
(a)           Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof.  The written notification to the Company
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding, in each case to the extent known to Indemnitee.  To
obtain indemnification under this Agreement, Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding.  The failure
by Indemnitee to notify the Company hereunder will not relieve the Company from
any liability which it may have to Indemnitee hereunder or otherwise than under
this Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.
 
(b)           The Company will be entitled to participate in the Proceeding at
its own expense.
 
(c)           The Company shall not settle any Proceeding (in whole or in part)
if such settlement would impose any Expense, judgment, liability, fine, penalty
or limitation on Indemnitee for which Indemnitee is not entitled to be
indemnified hereunder without the Indemnitee's prior written consent.
 
Section 12.             Procedure Upon Application for Indemnification.
 
(a)           Upon written request by Indemnitee for indemnification pursuant to
Section 11(a), a determination, if required by applicable law, with respect to
Indemnitee's entitlement thereto shall be made in the specific case:  (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or (ii)
if a Change in Control shall not have occurred, (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (D) if so directed by the Board, by
the stockholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within thirty
(30) days after such determination.  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee's
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys' fees and disbursements) incurred by or
on behalf of Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee's entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.  The
Company promptly will advise Indemnitee in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied.
 
- 8 -

--------------------------------------------------------------------------------


(b)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 12(a) hereof, the
Independent Counsel shall be selected as provided in this Section 12(b).  If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected.  If a
Change in Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  In either event, Indemnitee or the
Company, as the case may be, may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Company or to Indemnitee, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of "Independent Counsel" as defined
in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Delaware Court has determined that such objection is without
merit.  If, within twenty (20) days after the later of submission by Indemnitee
of a written request for indemnification pursuant to Section 11(a) hereof and
the final disposition of the Proceeding, no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition the
Delaware Court for resolution of any objection which shall have been made by the
Company or Indemnitee to the other's selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Delaware
Court or by such other person as the Delaware Court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 12(a) hereof.  Upon the
due commencement of any judicial proceeding or arbitration pursuant to Section
14(a) of this Agreement, Independent Counsel shall be discharged and relieved of
any further responsibility in such capacity (subject to the applicable standards
of professional conduct then prevailing).
 
(c)           If the Company disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of any such dispute.
 
- 9 -

--------------------------------------------------------------------------------


Section 13.             Presumptions and Effect of Certain Proceedings.
 
(a)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 11(a) of this
Agreement, and the Company shall, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
 
(b)           Subject to Section 14(e), if the person, persons or entity
empowered or selected under Section 12 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall, to the fullest
extent not prohibited by law, be deemed to have been made and Indemnitee shall
be entitled to such indemnification, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee's statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 13(b) shall not apply (i)
if the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 12(a) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 12(a) of this Agreement.
 
(c)           The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  To the fullest extent
permitted by law, in the event that any action, claim or proceeding to which
Indemnitee is a party is resolved in any manner other than by adverse judgment
against Indemnitee (including, without limitation, settlement of such action,
claim or proceeding with or without payment of money or other consideration) it
shall be presumed that Indemnitee has been successful on the merits or otherwise
in such action, suit or proceeding.  Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.
 
- 10 -

--------------------------------------------------------------------------------


(d)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
(e)           For purposes of any determination of good faith, or, with respect
to any criminal Proceeding, a determination that the Indemnitee had no
reasonable cause to believe that his action was unlawful, Indemnitee shall be
deemed to have acted in good faith or, with respect to any criminal Proceeding,
to have had no reasonable cause to believe his action was unlawful, if
Indemnitee's action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise or on information
or records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise.  The provisions of this Section 13(e) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.  Whether or not the foregoing provisions of this
Section 13(e) are satisfied, it shall in any event be presumed that Indemnitee
has at all times acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company.
 
(f)           The knowledge and/or actions, or failure to act, of any director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
 
Section 14.             Remedies of Indemnitee.
 
(a)           Subject to Section 14(e), in the event that (i) a determination is
made pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a) of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 or 6 or the last sentence of Section 12(a) of this
Agreement within thirty (30) days after receipt by the Company of a written
request therefor, (v) payment of indemnification pursuant to Section 3, 4 or 8
of this Agreement is not made within thirty (30) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) the Company or
any other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses.  Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 14(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5 of this Agreement.  The Company shall not oppose Indemnitee's right to
seek any such adjudication or award in arbitration.
- 11 -

--------------------------------------------------------------------------------


 
(b)           In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant to this Section 14, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.
 
(c)           If a determination shall have been made pursuant to Section 12(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 14, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee's statement not materially misleading, in connection with the request
for indemnification or (ii) a prohibition of such indemnification under
applicable law.
 
(d)           The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 14 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.  It is the intent of the Company that, to the
fullest extent permitted by law, the Indemnitee not be required to incur legal
fees or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee's rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder.  The Company, to
the fullest extent permitted by law, shall indemnify Indemnitee against any and
all Expenses and, if requested by Indemnitee, and shall, to the fullest extent
permitted by law, within thirty (30) days after receipt by the Company of a
written request therefor, advance, to the extent not prohibited by law, such
Expenses to Indemnitee, which are incurred by or on behalf of Indemnitee in
connection with any action brought by Indemnitee for indemnification or
advancement of Expenses from the Company under this Agreement or under any
directors' and officers' liability insurance policies maintained by the Company
if Indemnitee is wholly successful on the underlying claims and, if Indemnitee
is not wholly successful on the underlying claims, then such indemnification
shall be only to the extent Indemnitee is successful on such underlying claims
or otherwise as permitted by law, whichever is greater.
 
- 12 -

--------------------------------------------------------------------------------


(e)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.
 
(f)           The Company and Indemnitee agree that a monetary remedy for breach
of this Agreement may be inadequate, impracticable and difficult to prove, and
further agree that such breach may cause Indemnitee irreparable
harm.  Accordingly, the Company and Indemnitee agree that Indemnitee may enforce
this Agreement by seeking injunctive relief and/or specific performance hereof,
without any necessity of showing actual damage or irreparable harm and that by
seeking injunctive relief and/or specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he may be
entitled.  The Company and Indemnitee further agree that Indemnitee shall be
entitled to such injunctive relief and specific performance, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting a bond or any other undertaking in connection
therewith.  The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the applicable court, and the
Company hereby waives any such requirement of a bond or undertaking.
 
Section 15.             Non-exclusivity; Survival of Rights; Insurance; Primacy
of Indemnification; Subrogation.
 
(a)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement (i) shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise and (ii) shall be
interpreted independently of, and without reference to, any other such rights to
which Indemnitee may at any time be entitled.  No amendment, alteration or
repeal of this Agreement or of any provision hereof shall limit or restrict any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his Corporate Status prior to such amendment,
alteration or repeal.  To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Company's Certificate of
Incorporation and Bylaws, and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  If any change in Delaware law narrows the right of a
corporation to indemnify a director or officer, that change will have no effect
on this Agreement or the parties rights and obligations under this Agreement
unless and only to the extent required by law.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
 
(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees or
agents of the Company or of any other corporation, partnership, joint venture,
trust or other enterprise which such person serves at the request of the
Company, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee or agent under such policy or policies.  If, at
the time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.
 
- 13 -

--------------------------------------------------------------------------------


(c)           The Company hereby acknowledges that Indemnitee has or may have in
the future certain rights to indemnification, advancement of expenses and/or
insurance provided by other entities and/or organizations (collectively, the
"Other Indemnitors").  The Company hereby agrees (i) that it is the indemnitor
of first resort (i.e., its obligations to Indemnitee are primary and any
obligation of the Other Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary), (ii) that it shall be required to advance the full amount of
expenses incurred by Indemnitee and shall be liable for the full amount of all
Expenses, judgments, liabilities, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Certificate of Incorporation or the Bylaws (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Other Indemnitors and, (iii) that it irrevocably
waives, relinquishes and releases the Other Indemnitors from any and all claims
against the Other Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof.  The Company further agrees that no
advancement or payment by the Other Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Company shall affect the foregoing and the Other Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company.  The
Company and Indemnitee agree that the Other Indemnitors are express third party
beneficiaries of the terms of this Section 15(c).  For the avoidance of doubt,
nothing in this Section 15(c) limits or is intended to limit the obligations of
the Company's directors and officer liability insurance provider, if any, to the
Company pursuant to any policy of directors and officers liability insurance
paid for by the Company.
 
(d)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee (other than against the Other Indemnitors), who shall
execute all papers required and take all action reasonably necessary to secure
such rights, including execution of such documents as are necessary to enable
the Company to bring suit to enforce such rights, and who shall be indemnified
by the Company for any Expenses incurred in connection therewith.
 
(e)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
 
(f)           The Company's obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, trustee, partner, managing member, fiduciary, employee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of Expenses from such other
corporation, limited liability company, partnership, joint venture, trust or
other enterprise.
 
- 14 -

--------------------------------------------------------------------------------


Section 16.             Duration of Agreement.  This Agreement shall continue
until and terminate upon the later of:  (a) 10 years after the date that
Indemnitee shall have ceased to serve as a director or officer of the Company or
(b) 1 year after the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding (including any appeal) commenced by
Indemnitee pursuant to Section 14 of this Agreement relating thereto.  This
Agreement shall be binding upon the Company and its successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), shall continue as to an Indemnitee who has ceased to be a director or
officer of the Company and shall inure to the benefit of Indemnitee and his or
her spouse, assigns, heirs, devisees, executors and administrators and other
legal representatives.
 
Section 17.             Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever:  (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.
 
Section 18.             Enforcement.
 
(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.
 
(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws, any directors and officers insurance maintained by
the Company and applicable law, and shall not be deemed a substitute therefor
nor to diminish or abrogate any rights of Indemnitee thereunder.
 
Section 19.             Modification and Waiver.  No supplement, modification,
termination or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No supplement, modification, termination
or amendment of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of an action
taken or omitted by such Indemnitee prior to such supplement, modification,
termination or amendment.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement (whether or not similar) nor shall any such waiver constitute a
continuing waiver.
 
- 15 -

--------------------------------------------------------------------------------


Section 20.             Notice by Indemnitee.  Indemnitee agrees promptly to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder.  The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation which it may have to the
Indemnitee under this Agreement or otherwise.
 
Section 21.             Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the fifth business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:
 
(a)           If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee shall provide to the
Company.
 
(b)           If to the Company to:
Aeroflex Incorporated
35 South Service Road
P.O. Box 6022
Plainview, NY 11803
Attention:  President
Fax No.: (516) 694-0658
 
or to any other address as may have been furnished to Indemnitee by the Company.
 
Section 22.             Contribution.
 
(a)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).  To the fullest extent permitted by law, the Company hereby
waives and relinquishes any right of contribution it may have at any time
against the Indemnitee.
 
- 16 -

--------------------------------------------------------------------------------


Section 23.             Applicable Law and Consent to Jurisdiction.  This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its conflict of laws rules.  Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 14(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Delaware Court, and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) agree to accept service of process in any manner permitted by
the Delaware Court, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
 
Section 24.             Identical Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
 
Section 25.             Attorney's Fees.  If a Proceeding is instituted by or in
the name of the Company under this Agreement or to enforce or interpret this
Agreement, the Company will pay to Indemnitee all Expenses incurred by
Indemnitee in defense of that Proceeding (including with respect to Indemnitee's
counterclaims and cross-claims made in that Proceeding), unless as a part of the
Proceeding the court determines that each of Indemnitee's material defenses to
the Proceeding were made in bad faith or were frivolous.
 
Section 26.             Miscellaneous.  Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate.  The headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.
- 17 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 
AEROFLEX INCORPORATED
 
INDEMNITEE
     
By:
     
Name:  Edward S. Wactlar
 
Name:
Office:  Senior Vice President & General Counsel
 
Address:
               





- 18 -

--------------------------------------------------------------------------------

